Citation Nr: 0904517	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1967, from January 2003 to September 2003, and from April 
2004 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

In a signed statement received by the RO in October 2008, and 
subsequently forwarded to the Board prior to the promulgation 
of a decision, the Veteran indicated that he wished to 
withdraw his appeal with respect to the claim of service 
connection for bilateral hearing loss.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal, the Board 
does not have jurisdiction to consider the claim and it must 
be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In a statement signed by the Veteran, and received at the RO 
in October 2008, the Veteran indicated that he wished to 
withdraw his appeal as to the claim of entitlement to service 
connection for bilateral hearing loss.

The appellant's statement constitutes a written withdrawal of 
the substantive appeal with regard to the matter of 
entitlement to service connection for bilateral hearing loss.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review that issue, and it must be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


